UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52491 MIMEDX GROUP, INC. (Exact name of registrant as specified in its charter) Florida 26-2792552 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 60 Chastain Center Blvd., Suite 60 Kennesaw, GA (Address of principal executive offices) (Zip Code) (678) 384-6720 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of April 19, 2013, there were 95,944,519 shares outstanding of the registrant’s common stock. MIMEDX GROUP, INC. Table of Contents Part IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (unaudited) March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) Three Months Ended March 31, 2013 5 Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 2013 and 2012 6 Notes to the Unaudited Condensed Consolidated Financial Statements ThreeMonths Ended March 31, 2013 and 2012 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 21 Part IIOTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaultsupon Senior Securities 22 Item 4 Mine Safety Disclosures 22 Item 5 Other Information 22 Item 6 Exhibits 22 Signatures 23 1 Table of Contents Forward-Looking Statements This Form 10-Q and certain information incorporated herein by reference contain forward-looking statements and information within the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. This information includes assumptions made by, and information currently available to management, including statements regarding future economic performance and financial condition, liquidity and capital resources, acceptance of the Company’s products by the market, and management’s plans and objectives. In addition, certain statements included in this and our future filings with the Securities and Exchange Commission (“SEC”), in press releases, and in oral and written statements made by us or with our approval, which are not statements of historical fact, are forward-looking statements. Words such as “may,” “could,” “should,” “would,” “believe,” “expect,” “anticipate,” “estimate,” “intend,” “seeks,” “plan,” “project,” “continue,” “predict,” “will,” “should,” and other words or expressions of similar meaning are intended by us to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These forward-looking statements are found at various places throughout this report and in the documents incorporated herein by reference. These statements are based on our current expectations about future events or results and information that is currently available to us, involve assumptions, risks, and uncertainties, and speak only as of the date on which such statements are made. All forward-looking statements are subject to the risks and uncertainties inherent in predicting the future.Our actual results may differ materially from those projected, stated or implied in these forward-looking statements as a result of many factors, including our critical accounting policies and risks and uncertainties related to, but not limited to, overall industry environment, delay in the introduction of products, regulatory delays, negative clinical results, and our financial condition.These and other risks and uncertainties are described in more detail in our most recent Annual Report on Form 10-K, as well as other reports that we file with the SEC. Forward-looking statements speak only as of the date they are made and should not be relied upon as representing our views as of any subsequent date.We undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur, except as required by applicable laws, and you are urged to review and consider disclosures that we make in this and other reports that we file with the SEC that discuss factors germane to our business. 2 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $2,378,590 and $2,279,840, respectively Goodwill Intangible assets, net of accumulated amortization of $5,111,352 and $4,848,756, respectively Deposits and other long term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Other current liabilities Total current liabilities Earn-out liability payable in MiMedx common stock - Convertible Senior Secured Promissory Notes, net - Other Liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized and 0 shares issued and outstanding - - Common stock; $.001 par value; 130,000,000 shares authorized; 95,825,353 issued and 95,775,353 outstanding for 2013 and 88,423,169 issued and 88,373,169 outstanding for 2012 Additional paid-in capital Treasury stock (50,000 shares at cost) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements 3 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Revenues: Net sales $ $ Cost of sales Gross margin Operating expenses: Research and development expenses Selling, general and administrative expenses Amortization of intangible assets Operating income (loss) ) ) Other income (expense), net Amortization of debt discount ) ) Interest expense, net ) ) Income (loss) before income tax provision ) ) Income tax provision ) - Net Income (loss) $ ) $ ) Net income (loss) per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted See notes to condensed consolidated financial statements 4 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2013 (unaudited) Convertible Preferred Stock Additional Series A Common Stock Paid-in Treasury Accumulated Shares Amount Shares Amount Capital Stock Deficit Total Balance December 31, 2012 - $
